DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-31 and 36-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longtin (US 2,054,059).
	Longtin teaches the knitted component (1) as claimed including a knit layer at least partially formed by a course of a first yarn type (17), the knit layer comprising a first surface (outer ribs formed at wales 9, 10, 11, 12); a course of a second yarn type (26); a cavity (e.g. at wale 14 between wales 10 and 11) formed within the knitted component that is recessed relative to the first surface; and, a float formed by the course of the second yarn type that extends across the cavity; wherein the course of the first yarn type (17) is located on a side of the float such that the float is exposed within the cavity.  

    PNG
    media_image1.png
    372
    756
    media_image1.png
    Greyscale

The recitation “having a multi-bed construction” is a(n) apparatus/process for making the knitted component and does not provide any specific product structure to the claimed knit component. Regarding claim 25, in the second yarn type (26) comprises a visual characteristic different than a visual characteristic of the first yarn type (17).  Regarding claim 26,  the second yarn type is at least partially reflective as it reflects light. Regarding claim 27, the float extends straight across the cavity as seen in annotated figure 1. Regarding claim 28, the float extends in a U- shape across the cavity. Regarding claim 29, the float rests on a surface of the cavity. Regarding claim 30, the course of the second yarn type comprises at least one stitch adjacent the float that is visible from a perspective facing the first surface.  Regarding claim 31, Longtin, teaches the knitted component, comprising: a knit layer (outer ribs formed at wales 9, 10, 11, 12) at least partially formed by a first yarn type (17), the knit layer comprising a first surface; at least one course of a second yarn type (26); a plurality of cavities (e.g. at wales 13 and 14  between wales 9, 10 and 11)  within the knitted component that are recessed relative to the first surface; and, a plurality of floats formed with the second yarn type (26) that extend across the plurality of cavities, wherein each of the plurality of floats are exposed within the plurality of cavities as seen in annotated figure 1. The recitation “having a multi-bed construction” is a(n) apparatus/process for making the knitted component and does not provide any specific product structure to the claimed knit component.  Regarding claims 36-39, the cavities extend in multiple directions including a course direction, a wale direction and a cross direction.  Regarding claim 40, Longtin teaches the knitted component (1) as claimed including  a knit layer (outer ribs formed at wales 9, 10, 11, 12) at least partially formed by a course of a first yarn type (17), the knit layer comprising a first surface; a plurality of courses of a second yarn type (26); a cavity (e.g. at wales 13 and 14  between wales 9, 10 and 11) within the knitted component that is recessed relative to the first surface; and, a plurality of floats formed by the plurality of courses of the second yarn type (26) that extend across the cavity; wherein the course of the first yarn type (17) is located on a side of the plurality of floats such that the plurality of floats are exposed within the cavity as seen in annotated figure 1. The recitation “having a multi-bed construction” is a(n) apparatus/process for making the knitted component and does not provide any specific product structure to the claimed knit component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Longtin.

Longtin teaches the invention substantially as claimed as indicated above in the rejection to claim 21. Longtin does not set forth the specific tensile strength of between 0.4 kg-f and 3.0 kg-f, inclusive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different tensile strengths including between 0.4 kg-f and 3.0 kg-f, inclusive for the purpose of optimizing the durability of the knit component. Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different elongations including between 20% and 50%, inclusive for the purpose of providing an optimize stretch to the knit component.  Regarding claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a water repellant coating for the purpose of preventing the knit component from becoming saturated with water and to dry quickly. 



Allowable Subject Matter
Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw